Citation Nr: 1747376	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-28 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for intervertebral disc syndrome (IVDS) in excess of 10 percent disabling prior to April 15, 2014, 20 percent disabling from April 15, 2014, and 40 percent disabling from July 29, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from February 1978 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the November 2016 rating decision, the RO increased the Veteran's disability rating for IVDS to 20 percent disabling effective April 15, 2014, and to 40 percent disabling effective July 29, 2015.  As the maximum benefit was not granted, the issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In the November 2016 rating decision, the RO also granted service connection for the Veteran's bilateral knee disability.  This represents a full grant of the benefits sought.  Thus, that claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  From May 29, 2009 to April 14, 2014, the Veteran's low back disability was manifested by forward flexion of the thoracolumbar spine at 50 degrees, with scoliosis and significant kyphosis, back spasms on use, pain on movement, but no incapacitating episodes or ankylosis of the spine.

2.  From April 15, 2014, the Veteran's low back disability was manifested by forward flexion of the thoracolumbar spine at 40 degrees with pain, and 30 degrees or less, with functional loss due to pain preventing repetitive motion of the lower spine, but with no incapacitating episodes or ankylosis of the spine.


CONCLUSIONS OF LAW

1.  From May 29, 2009 to April 15, 2014, the criteria for a 20 percent rating for a low back disability, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107, 5107 (b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), 4.10, Diagnostic Codes 5242, 5243 (2016).

2.  From April 15, 2014, the criteria for a 40 percent rating, but no higher, for a low back disability have  been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.10, Diagnostic Codes 5242, 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Increased Ratings

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since the claim was filed when the disability may have been more severe than at other times during the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  In the instant case, the Veteran filed his claim for increase on May 29, 2009.  Therefore, the period under consideration for the Veteran's claim for an increased rating for his IVDS begins on May 29, 2008.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's IVDS has been rated as 10 percent disabling prior to April 15, 2014, 20 percent disabling from April 15, 2014, and 40 percent disabling effective July 29, 2015 pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5243.  

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply: 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or, unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.  

A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine. 

A rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.  

Note (1):  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C. § 5107 (West 2014).  



Legal Analysis

The Veteran contends that his back condition has worsened and warrants a greater disability rating that his current disability ratings.

In May 2009, the Veteran presented to the Montgomery VAMC to establish care and complained of low back pain reporting that in the past 12 months his back pain has worsened.  Specifically, the Veteran reported having a constant burning pain that radiates upward to this mid-back and down his buttocks.  He further reported that the pain worsens with increased use of the back and prolonged standing/ working.  The Veteran also reported that the pain is better with NSAIDs, heat, and massage, and that he has no loss of bowel or bladder function.  The examiner provided additional pain medications and ordered an x-ray of his spine for subsequent workup.  

In July 2009, the Veteran received a VA examination.  The examiner noted that the Veteran had significant kyphosis of the lumbar spine, and what appeared to be scoliosis.  Range of motion findings included flexion at 85 degrees, extension at 30 degrees, right and left lateral bending were both at 30 degrees, and right and left lateral rotation were 50 degrees.  The examiner further noted that there appeared to be no loss of function due to pain, fatigue, weakness, lack of endurance or incoordination, and that the Veteran had an operative scar in the midline of the L4-L5 region.  The Veteran's x-rays revealed severe degenerative disc disease, osteophyte formation, and levoscoliosis.  The examiner diagnosed the Veteran with degenerative disc disease and spondylosis at multiple levels of the lumbar spine noting that the Veteran has a moderate to moderately severe disability from his low back condition.

The Veteran had complaints of chronic back pain in March 2010, August 2010, and again in November 2010 when the Veteran reported aggravating his back with lifting a trailer and having back spasms along with his back pain.  Subsequent x-rays and an MRI In March 2011 revealed degenerative arthritis of the spine with foraminal stenosis.

In March 2014, the Veteran received another MRI of his lumbar spine which revealed in part, moderate chronic desiccation at T12-L1 and L1-2 the annulus causing mild spinal stenosis, and mild subluxation at L2-3 causing moderate desiccation of the annulus, causing moderate spinal stenosis and severe foramina encroachments.

On April 15, 2014, the Veteran received a Back Condition Disability Benefits Questionnaire (DBQ) where the Veteran was diagnosed with having IVDS with radiculopathy, and spinal stenosis.  The Veteran's range of motion findings included forward flexion at 50 degrees limited to 40 degrees with pain, extension at 15 degrees, right and left lateral flexion at 5 degrees, and right and left lateral rotation at 10 degrees.  The examiner noted that the Veteran had pain on movement and was unable to perform repetitive-use testing due to the severity of  his pain.  The examiner estimated that the Veteran would lose 5 degrees of motion due to pain and/or functional loss.  The examiner further noted that the Veteran had guarding or muscle spasms resulting in abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.    The Veteran did not have any incapacitating episodes.

On July 29, 2015, the Veteran received another Back Condition DBQ.  Range of motion findings showed that the Veteran's forward flexion was between 0 to 40 degrees, with a combined range of motion of 120 degrees.  The examiner noted pain on movement and pain with weight bearing.  The examiner further noted that after repetitive use, the Veteran had a decrease in range of motion of 0 to 30 degrees.  The examiner did not find muscle spasms, localized tenderness and guarding resulting in an abnormal gait, nor was there evidence of ankylosis.  The examiner noted that the Veteran uses a cane on a constant basis to ambulate.

In considering the evidence of record, the Board finds that the Veteran's back disability requires staged ratings based on the severity of his condition in different time periods.  As noted above, the Veteran is currently assigned staged ratings of 10 percent disability prior to April 15, 2014, a 20 percent rating from April 14, 2014 to July 29, 2015, and a 40 percent rating thereafter.  However, the Board finds that the Veteran's back disability is more appropriately staged into two periods, the period prior to April 15, 2014 and the period beginning on April 15, 2014. Specifically, for the period prior to April 15, 2014, the Board finds that the Veteran is entitled to a 20 percent disability rating, and for the period beginning on April 15, 2014, the Board finds that the Veteran is entitled to a 40 percent rating.

Beginning with the period prior to April 15, 2014, the Board acknowledges that the Veteran's documented range of motion for this period does not meet the criteria for a 20 percent disability rating; however, when considering functional loss due to pain in addition to the other evidence of record, the evidence shows significant kyphosis and levoscoliosis, constant complaints of pain and muscle spasm on use, and the 2009 examiner described the Veteran's back disability as moderate to moderately severe.  Given this level of disability, the Board finds that a 20 percent rating more nearly approximates the level of disability for this period. A higher rating of 40 percent is not warranted given that the Veteran does not meet the range of motion criteria for this rating, nor does his functional loss during this time rise to the level of limitation that would equate to the severity required for a 40 percent rating. Moreover, there is no evidence of incapacitating episodes  of at least 4 to 6 weeks duration. 

With regard to the period beginning on April 15, 2014, the Board finds that it equates with the level of severity noted in the 40 percent criteria. The Board acknowledges that prior to July 29, 2015, the Veteran did not meet the limitation of motion criteria for a 40 percent rating, but finds that when considering functional loss due to pain that the higher rating is appropriate prior to July 29, 2015. The April 2014 examiner noted that the Veteran's forward flexion was limited to 40 degrees due to pain, and he could not perform repetitive motion of his spine due to pain. Additionally, he had an abnormal gait and required a cane to ambulate. Considering functional loss, and limitation of motion, the Board finds that a 40 percent rating is warranted for the period beginning on April 15, 2014.
 
A higher rating of 50 percent or 100 percent is not warranted because the evidence does not reflect that the Veteran ever had unfavorable ankylosis or incapacitating episodes at any time during the appeal period.  Further, the Board acknowledges that the Veteran met the schedular criteria for a 40 percent rating based on his limitation of flexion on July 29, 2015, however, because the next higher rating requires ankylosis, and a 40 percent rating is the highest you can get for limitation of motion of the thoracolumbar spine, additional compensation above 40 percent for functional loss is not available.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis).  

Accordingly, the Board finds that the Veteran is entitled to a 20 percent disability rating, but no higher, for the period prior to April 15, 2014, and a 40 percent rating but no higher thereafter.  

ORDER

Entitlement to a 20 percent rating, but no higher, for intervertebral disc syndrome (IVDS) from May 29, 2009 to April 15, 2014 is granted.

Entitlement to a 40 percent rating, but no higher, for intervertebral disc syndrome (IVDS) from April 15, 2014 is granted.







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


